DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 28, 2021 has been entered.
 
Response to Arguments
Applicant's arguments (“REMARKS”) filed on March 22, 2021 have been fully considered but they are not persuasive and/or moot in view of a new ground of rejection.
Claims 21-40 are currently pending. Claims 21-40 were added. Claims 1-20 were canceled.
	
Re: Applicant Addresses Claim Rejections Under 35 U.S.C. § 103
The Applicant’s arguments on pp. 6-8 of the REMARKS have been fully considered. After further review of the teachings of Lander and Reddem in view of the newly added claims, the 35 U.S.C. § 103 rejections have been withdrawn. At best, Reddem discloses storing login schemas in a database, wherein an identifier of each schema corresponds to a unique identifier of a resource [Reddem, ¶302]. The schemas are obtained from a database [Reddem, ¶229]. In [Lander, ¶202], resources can be an application owned by a tenant. However, there is explicit 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27, 28, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites: “generate the web page from the at least one XML file and/or JSON file…” Claim 28 depends on claim 21. However, claim 21 does not recite any elements related to an XML file and/or a JSON file.
Claims 27 and 37 recite: “an Extensible Markup Language (XML) file and/or Javascript Notation (JSON) file”. There is a lack of sufficient antecedent basis to the JSON file.

Allowable Subject Matter
Claims 21-26, 29-36, and 38-40 are allowed.

According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2012/0167197: An owner of data stored in a cloud computing environment can implement owner-specified access rules to said data. See [0004]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        11-03-2021